Rugg, C. J.
This is an information brought by the Attorney General by virtue of bis office. Numerous persons are named as *94defendants, by some of whom several demurrers have been filed. The case comes before us by reservation upon the information and the demurrers.
The purpose of the information as stated by the Attorney General, in his brief “is threefold, — (1) to establish the First Church of Christ, Scientist, as a public charitable trust; (2) to fix and determine the relation of the Christian Science Publishing Society to said First Church of Christ, Scientist . . . and (3) to quiet certain litigation more fully described in the bill, which threatens to impair said charitable trust and waste its substance.” The information amongst its other allegations incorporates the pleadings and the master’s report in Eustace v. Dickey, ante, 55, just decided. The frame of the bill and its numerous averments make plain that it was drawn upon conceptions at variance with the principles declared in the decision in Eustace v. Dickey. It relates in important particulars to instruments there construed and interpreted and to the church polity there described. Without pointing out in detail the specific grounds of inconsistency in the divers allegations of the information, it seems wise to sustain the demurrers on general grounds.

Demurrers sustained.